Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 16, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161506(57)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  CITY OF BAD AXE, CITY OF BAD AXE                                                                     Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  DEPARTMENT OF PUBLIC WORKS, and                                                                      Megan K. Cavanagh,
  CITY OF BAD AXE WASTEWATER                                                                                            Justices

  TREATMENT FACILITY,
            Plaintiffs-Appellees,
                                                                    SC: 161506
  v                                                                 COA: 345810
                                                                    Huron CC: 16-105392-CK
  PAMAR ENTERPRISES, INC., and SECURA
  SUPREME INSURANCE COMPANY,
             Defendants-Appellants.
  ______________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  submitted on August 17, 2020, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 16, 2020
                                                                               Clerk